

116 HR 6010 IH: Voter Choice Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6010IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Phillips introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to support State and local governments making a transition to ranked choice voting.1.Short titleThis Act may be cited as the Voter Choice Act.2.Assistance for transition to ranked choice voting(a)In generalTitle V of the Help America Vote Act of 2002 (52 U.S.C. 21121 et seq.) is amended by adding at the end the following:BRanked Choice Voting Program511.Ranked choice voting program(a)Definition of ranked choice voting systemFor purposes of this subtitle, the term ranked choice voting system means a set of election methods which allow each voter to rank contest options in order of the voter's preference, in which votes are counted in rounds using a series of runoff tabulations to defeat contest options with the fewest votes, and which elects a winner with a majority of final round votes in a single-winner contest and provides proportional representation in multi-winner contests.(b)ProgramThe Commission shall establish a program under which the Commission—(1)provides technical assistance to State and local governments that are considering whether to make, or that are in the process of making, a transition to a ranked choice voting system for Federal, State, or local elections; and(2)awards grants to States and local government to support the transition to a ranked choice voting system, including through the acquisition of voting equipment and tabulation software, appropriate ballot design, the development and publication of educational materials, and voter outreach.(c)Rules for grants(1)Selection of grant recipientsTo the extent possible, the Commission shall award grants under subsection (b)(2) to areas that represent a diversity of jurisdictions with respect to geography, population characteristics, and population density. (2)Award limitationThe amount of any grant awarded under subsection (b)(2) shall not exceed 50 percent of the cost of the activities covered by the grant.512.Authorization of appropriations(a)In generalIn addition to any funds authorized to be appropriated to the Commission under section 210, there are authorized to be appropriated to carry out this subtitle $40,000,000 for fiscal year 2020.(b)Availability of fundsAmounts appropriated pursuant to the authorization under this section shall remain available, without fiscal year limitation, until expended..(b)Conforming amendments(1)Section 202(6) of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended by striking the Help America Vote College Program under title V and inserting the programs under title V.(2)Title V of the Help America Vote Act of 2002 (52 U.S.C. 21121 et seq.) is amended by striking the matter preceding section 501 and inserting the following:VElection Assistance programsAHelp America Vote College Program.(3)Section 503 of such Act (52 U.S.C. 21123) is amended by striking title and inserting subtitle.(4)The table of sections of the Help America Vote Act of 2002 is amended—(A)by striking the item relating to title V and inserting the following:Title V—Election Assistance Programs Subtitle A—Help America Vote College Program;and(B)by inserting after the item relating to section 503 the following:Subtitle B—Ranked Choice Voting Program 
								Sec. 511. Ranked choice voting program. 
								Sec. 512. Authorization of appropriations..